United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.U., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ZABLOCKI MEDICAL CENTER,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1941
Issued: April 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 30, 2008 appellant filed a timely appeal from the merit decision of the Office of
Workers’ Compensation Programs dated January 7, 2008 finding that appellant was not entitled
to a schedule award of greater than six percent for her right upper extremity. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has greater than six percent impairment to her right upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
This case was previously before the Board.1 In a September 25, 2007 decision, the Board
found that there was an unresolved conflict in the medical evidence between appellant’s treating
1

Docket No. 07-1221 (issued September 25, 2007). On May 27, 2003 appellant, then a 59-year-old medical
support assistant, sustained an injury to her neck and right shoulder when the elevator she was riding stopped

physician, Dr. Subbanna Jayaprakash, a Board-certified physiatrist, who found that appellant had
a 16 percent impairment to her right upper extremity2 and the Office medical adviser, who found
that appellant had no more than a 6 percent impairment of the right upper extremity.3
Accordingly, the Board found that the case was not in posture for decision and remanded the
case for referral to an impartial medical specialist to resolve the conflict in evidence and for the
Office to then issue a new decision. The facts and the circumstances of the case as set forth in
the Board’s prior decisions are incorporated herein.
On remand, by letter dated November 6, 2007, the Office referred appellant to
Dr. Norman Bettle, a Board-certified neurologist, for an impartial medical examination. In a
report dated December 4, 2007, Dr. Bettle noted that appellant’s nerve conduction
study/electromyography was essentially normal, not revealing evidence for neuropathy, brachial
plexopathy or C5-T1 motor radiculopathy on the right upper extremity. He also noted normal
tone in both upper and lower extremities and in the cervical paraspinal muscles, with no atrophy
noted in the neck/shoulder region and proximal and distal arm. Dr. Bettle found 5/5 strength in
the bilateral deltoid, biceps, triceps pronator teres, abductor pollicis brevis (APB) and abductor
digiti minimi (ADM) muscles. He opined that appellant had a four percent impairment of the
right upper extremity. In reaching this conclusion, Dr. Bettle noted that appellant continued to
have sensory symptoms consistent with a right C6 sensory radiculopathy but noted that, on
examination and electromyogram, no evidence for a motor radiculopathy could be found. He
opined that the C6 nerve root could be affected due to reported mild to moderate neuroforaminal
narrowing at that level of the first magnetic resonance imaging (MRI) scan. Dr. Bettle then
opined that, pursuant to Tables 15-15, Table 15-17 and 16-13 of the A.M.A., Guides, an
impairment of four percent “seems most appropriate.”4 He indicated that he could not grant
motor impairment pursuant to the A.M.A., Guides.

abruptly. She stopped work the date of the accident and did not return. On November 25, 2003 the Office accepted
appellant’s claim for a cervical fracture and appropriate medical and compensation benefits were paid. Appellant
retired effective December 8, 2003.
2

In a medical report dated March 10, 2006, Dr. Jayaprakash indicated that appellant had residual weakness of the
C6 root affecting the right biceps and supinator and hand grip at 3+/4 (30 percent) loss as well as supraspinatus (30
percent). He also found residual numbness in the C6 distribution at 50 percent especially forearm and index finger
right. Dr. Jayaprakash determined appellant’s impairment due to sensory changes by multiplying 8 percent
(maximum upper extremity impairment due to sensory deficit or pain for the C6 spinal nerve pursuant to American
Medical Association, Guides to the Evaluation of Permanent Impairment 489, Table 16-13) by 50 percent (residual
numbness in the C6 distribution) to conclude that appellant had a 4 percent impairment based on sensory deficit. He
then calculated appellant’s impairment due to motor deficit as 12 percent. Combining these two figures,
Dr. Jayaprakash determined that appellant had a 16 percent impairment of the right upper extremity.
3

The Office medical adviser indicated in a report dated June 5, 2006, that, after reviewing appellant’s medical
record, she was entitled to a four percent impairment for pain/sensory deficit in the C6 nerve distribution on the
right. He further noted a one percent right upper extremity impairment based on Tables 15-15 combined with Table
15-17 of the A.M.A., Guides 424. The Office medical adviser then added an additional two percent impairment for
Grade 4 motor deficit in her right C6 nerve distribution according to A.M.A., Guides 424, Tables 15-16. He then
calculated appellant’s total impairment to his right upper extremity as six percent.
4

A.M.A., Guides 424, Table 15-15, 15-17; 489, Table 16-13.

2

By decision dated January 7, 2008, the Office determined that appellant was not entitled
to a schedule award for greater than six percent of the right upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.7
ANALYSIS
In the instant case, a conflict arose between appellant’s treating physician,
Dr. Jayaprakash, and the Office medical adviser with regard to the extent of impairment to
appellant’s right upper extremity. Dr. Jayaprakash found that appellant had 16 percent
impairment to the right upper extremity and the Office medical adviser determined that appellant
had 6 percent impairment. Pursuant to this Board’s decision dated September 25, 2007, the
Office referred appellant to Dr. Bettle for an impartial medical examination, who found that
appellant had a four percent impairment based on sensory deficit. This finding is actually
consistent with both the opinion of Dr. Jayaprakash and the Office medical adviser, who both
found that, based on the A.M.A., Guides, appellant had a four percent impairment based on
sensory deficit of the C6 nerve.8 However, unlike either Dr. Jayaprakash or the Office medical
adviser, Dr. Bettle determined that he could not grant motor impairment. His decision not to
grant an impairment rating for motor deficit was supported by normal muscle tone in appellant’s
extremities and in the cervical paraspinal muscles and no atrophy noted in the neck and shoulder
region and proximal and distal arm and no evidence of motor radiculopathy. Dr. Bettle also
found 5/5 strength in the bilateral deltoid, biceps, triceps pronator teres and APB and ADM
muscles.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Gloria J. Godfrey, 52 ECAB 486 (2001).

8

A.M.A., Guides 489, Table 16-13.

3

The Board finds that the special weight of the medical evidence rests with the wellrationalized opinion of the impartial medical specialist, Dr. Bettle, 9who opined that appellant
had four percent impairment to his right upper extremity was based on an accurate factual and
medical history and upon a proper interpretation of the A.M.A., Guides. Dr. Bettle determined
that appellant was entitled to four percent impairment based on sensory deficit but no impairment
due to motor deficit. Accordingly, appellant has not established that she is entitled to a schedule
award for greater than a six percent impairment of his right upper extremity.
CONCLUSION
The Board finds that appellant has no greater than six percent impairment to her right
upper extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 7, 2008 is affirmed.
Issued: April 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

See Darlene R. Kennedy, 57 ECAB 414 (2006).

4

